      Case 1:11-cr-01032-PAE Document 2585 Filed 02/09/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

United States of America,
                                                              ORDER
                v.
                                                           11 Cr. 1032 (PAE)
Andy Ciprian,

                            Defendant.


  IT IS HEREBY ORDERED, that:

      1. The defendant’s prison sentence be reduced to time served;

      2. The Warden of F.C.I. McKean shall, on February 12, 2021, between 8:00 a.m. and

          12:00 p.m., release from custody the person of defendant Andy Ciprian;

      3. Defendant Andy Ciprian shall reside at a halfway house (the Program), approved by

          the United States Department of Probation (Probation) for a period of 6 months

          following his release, specifically, the Bronx Community Reentry Center;

      4. For that 6-month period, and for the remainder of his term of supervised release,

          defendant Andy Ciprian shall abide by all the terms and conditions of supervised

          release that were previously imposed on him and are memorialized in his Judgment

          of Conviction;

      5. Upon release from F.C.I. McKean, Andy Ciprian shall proceed immediately to the

          Bronx Community Reentry Center, where he shall reside during his term of 6 months

          of halfway house placement;

      6. Defendant Andy Ciprian shall remain in quarantine at the Bronx Community

          Reentry Center from the date of his release through February 15, 2021;
     Case
      Case1:11-cr-01032-PAE
           1:11-cr-01032-PAE Document
                              Document2584-1 Filed02/09/21
                                       2585 Filed  02/08/21 Page
                                                             Page22ofof22




      7. Andy Ciprian must notify Probation upon his arrival at the Program, and is directed

          to follow the instructions of the assigned probation officer, as well as the conditions

          of supervised release imposed at the time of his sentence.




                                                   SO ORDERED


                                                   
                                                   ________________________
                                                   Hon. Paul A. Engelmayer
                                                   United States District Judge


Dated: February _ , 2021
       New York, New York




                                              2
